FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GILBERTO MERAZ-MENDOSA,                           No. 10-71285

               Petitioner,                        Agency No. A070-076-667

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Gilberto Meraz-Mendosa, a native and citizen of Honduras, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Meraz-Mendosa testified he experienced problems in Honduras and fears

future harm due to his hearing disability, and he also testified he fears future harm

based on threats to family members related to the murder of two brothers-in-law

who had assisted with the prosecution of certain gang members.

      With respect to his disability claim, substantial evidence supports the

agency’s determination that Meraz-Mendosa’s experiences in Honduras did not

rise to the level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th

Cir. 2003) (discrimination and harassment did not compel past persecution

finding). Substantial evidence also supports the agency’s determination that

Meraz-Mendosa did not establish a well-founded fear of persecution because the

harm he fears does not constitute persecution. See Fisher v. INS, 79 F.3d 955, 962

(9th Cir. 1996) (en banc) (persecution does not include “mere discrimination, as

offensive as it may be”); Zehatye, 453 F.3d at 1186 (mere economic disadvantage

does not rise to the level of persecution). Further, Meraz-Mendosa’s prior return to

Honduras from 1999-2004 undercuts his claim. See Loho v. Mukasey, 531 F.3d

1016, 1017-18 (9th Cir. 2008).


                                           2                                    10-71285
      With respect to his family-based fear of harm, substantial evidence supports

the agency’s determination that Meraz-Mendosa did not establish eligibility for

asylum because he did not establish any further harm to family members. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 743 (9th Cir. 2008) (“[w]here the claimed

group membership is the family, a family member’s continuing safety is an even

more persuasive factor in considering a petitioner’s well-founded fear”).

Accordingly, Meraz-Mendoza’s asylum claim fails.

      Because Meraz-Mendosa failed to meet the lower standard of proof for

asylum, his claim for withholding of removal necessarily fails. See Zehatye, 453

F.3d at 1190.

      Further, substantial evidence supports the BIA’s denial of CAT relief

because Meraz-Mendosa failed to establish it is more likely than not he would be

tortured at the instigation or with the acquiescence of the government if returned to

Honduras. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we do not consider Meraz-Mendoza’s newly submitted medical

evidence because our review is limited to the administrative record underlying the

agency’s decision. See Fisher, 79 F.3d at 963.

      PETITION FOR REVIEW DENIED.




                                          3                                    10-71285